Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
Drawings submitted have been accepted.

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest " a handle comprising a first end and a second end; an arm comprising an angled portion joined to a connecting portion, wherein the angled and connecting portions are each defined by a first end, second end, and main body therebetween; wherein the first end of the angled portion is coupled to the first or second end of the handle at an angle of about 95-175 degrees, and the second end of the angled portion is operably attached to the first end of the connecting portion at an angle of about 95-175 degrees; an extender with a first end that is joined to the second end of the connecting portion at an angle of about 45-135 degrees. “ in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 2-7 are allowed by virtue of their dependency.
Regarding independent claim 8, the prior art of record fails to teach or suggest “a handle comprising a first end and a second end; an arm comprising an angled portion joined to a connecting portion, wherein the angled and connecting portions are each defined by a first end, second end, and main body therebetween; a neck comprising a first end and a second end, wherein the first end is operably connected to the first end of the handle and the second end of the neck is joined to the first end of the angled portion; wherein the second end of the angled portion is operably attached to the first end of the connecting portion at an angle of about 95-175 degrees; and an extender with a first end that is joined to the second end of the connecting portion at an angle of about 45-135 degrees", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 9-12 are allowed by virtue of its dependency.
Regarding independent claim 13, the prior art of record fails to teach or suggest “grasping the handle of the device of claim 1; inserting the second end of the extender into the aircraft body opening, such that the extender spans at least a portion of an interior of the aircraft opening; and lifting the device by grasping the handle and lifting to thereby lift the body of the aircraft to a desired location.", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 14-20 are allowed by virtue of its dependency.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Contact Information
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665